DETAILED ACTION
This Office Action is in response to the filing of an amendment on 3/26/2021. As per the amendment, claims 1 and 8 have been amended, claims 17-18 have been added, and no claims have been cancelled. Thus, claims 1-18 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing element” in claim 1 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US Pub. 2014/0373832) in view of Zuyderhoudt (US Pub. 2013/0298907).
Regarding claim 1, Zeng discloses a breath actuated inhaler (see the inhaler in Fig. 1; see also [0014] lines 1-5 and [0036] lines 1-11) having a main body (main body 400 in Fig. 1) for accommodating a medicament reservoir (canister 25 in Fig. 1), a canister fire system including a trigger (vane 550 in Fig. 1) and a biasing element (spring 460 in Fig. 1) for moving the canister to release a dose in response to air flow (see [0035]-[0036] which describes the actuation of the canister fire system, where the vane 550 and spring 460 in Fig. 1 act upon an inhalation to release a dose from the canister), and a cap housing (end cap 407 in Fig. 1), the canister fire system and canister being enclosed within an interior chamber defined by the main body and the cap housing (see placement of canister 25, vane 550, and spring 460 in Fig. 1 which are within a cavity formed by end cap 407 and main body 400).

However, Zuyderhoudt teaches a similar inhaler where a lock system is provided for locking the cap housing on the main body (see thread 110 in Fig. 6C and [0066] where the housing cap 70 is connected to main body 14 by a threaded engagement which locks in onto the housing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the end cap and main body of Zeng to have a lock system releasably coupling them as taught by Zuyderhoudt, as it would allow for the end cap and main body to be decoupled from one another, allowing for cleaning of the interior components (Zuyderhoudt; see [0066]), as well as replacement of the canister.
Regarding claim 2, the modified Zeng device has helical threads which are provided for rotational attachment of the cap housing on the main body (Zuyderhoudt; see thread 110 in Fig. 6C and [0066] which are helically-shaped threads to attach the cap and the main body) and for resisting relative longitudinal movement therebetween without rotation (Zuyderhoudt; see [0066] where the threading tightens the cap and body together, which prevents them coming apart unless they threading is rotated to loosen the interaction).
Regarding claim 3, the modified Zeng device has the lock system includes a protrusion in the region of a helical thread on one of the main body and the cap housing (Zuyderhoudt; see Fig. 6C and [0066] where the cap has some unseen protrusion-like thread member which would interact with the thread 110 in order to hold the components together) which is lockable in a 
Regarding claim 7, the modified Zeng device has the lock system includes a first lock member on one of the main body and the cap housing (Zuyderhoudt; see Fig. 6C and [0066] where the cap has some unseen protrusion-like thread member which would interact with the thread 110 in order to hold the components together) which is adapted to engage a second lock member at a lock interface formed by respective engagement faces thereof (Zuyderhoudt; see Fig. 6C and [0066] where the main body houses the recess that is thread 110 which interacts with the unseen protrusion-like thread member to connect and lock the cap and the main body together), the lock interface being oriented substantially perpendicular to tangential (Zuyderhoudt; see Fig. 6C where the protrusion-like thread member and the recess of thread 110 extend in the radial direction, which is the direction that is perpendicular to the tangent of the outside of the housing).
Regarding claim 11, the modified Zeng device has a method of treating a respiratory disease or disorder comprising actuating the inhaler to administer a therapeutically effective amount of one or more active ingredients (Zeng; see all of [0052] which discusses how the inhaler is used to deliver a metered dose of the desired formulation of active ingredients to the user).

Regarding claim 14, the modified Zeng device has where the respiratory disease or disorder is COPD (Zeng; see [0003] and [0006]).
Regarding claim 16, the modified Zeng device has that one of the active ingredients is tiotropium bromide (Zeng; see [0044] and [0053] where tiotropium bromide is a commonly used tiotropium salt for inhalation devices). 
Regarding claim 17, the modified Zeng device has the interior chamber comprises a vacuum chamber (Zeng; see space 600 in Figs. 3a-3b which is within the interior chamber formed by the main body 400 and end cap 407, and is a vacuum chamber as described in [0031]).
Regarding claim 18, the modified Zeng device has wherein the interior chamber prevents tampering with components within the interior chamber (Zeng; see Figs. 3a-3b where the main body 400, end cap 407 and flanged insert 480 help prevent tampering with the canister fire system, by virtue of being physical barriers between a user and the canister fire system).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zuyderhoudt as applied to claim 3 above, and further in view of Wuttke et al. (US Pub. 2003/0042336).
Regarding claim 4, the modified Zeng device has everything as claimed including a threading with a protrusion and a recess. 

However, Wuttke teaches a similar device for connecting components of an inhalation-type device, where a helical thread connection between two components is formed by using a first and second protrusion and a first and second recess recesses located opposite one another with one on the cap housing and the other on the main body to lock together (see Figs. 10a and 10b and [0087] where the cams 54a and 54b are protrusions that fit in the two detents 55a and 55b which are recesses of a double-threaded helicoidal surface).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion and recess of the threaded engagement of the modified Zeng device to be two protrusions and recesses as taught by Wuttke as it would be a simple substitution of one type of threaded engagement between two components for another type of threaded engagement, while yielding the predictable result of still locking the two components together through rotational movement.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zuyderhoudt as applied to claim 3 above, and further in view of Northup (US Pat. 4,091,948).
Regarding claim 5, the modified Zeng device has a protrusion and recess threaded connection. 

However, Northup teaches a similar device for threaded engagement of two components that hold medicament, where a protrusion part of the threaded engagement has a leading ramp surface and a trailing ramp surface (thread 21 in Fig. 4, where a leading surface is the upper surface of thread 21 closest to tapered sealing surface 22, and the trailing surface is the lower surface of thread 21 further from tapered sealing surface 22), and the angle between the leading and trailing surfaces is somewhere between about 95° to 120° (see Figs. 3 and 4 where the angle of the tapered sealing surface 22 is 55 degrees or less, and the angle of thread 21 with respect to the tangent is roughly the same. Thus, the complementary angle above and below thread 21 would be roughly 35 degrees, making it so that the angle between the trailing and leading surfaces is 180 degrees minus 70 degrees, which is 110 degrees and falls right in the middle of the range of 95 to 120 degrees), and these angles are used to provide a tight seal (see Col. 4 lines 1-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded engagement of the modified Zeng device to have the protrusion of the threaded engagement have a trailing and leading ramp surface with an angle between them of roughly 110 degrees as taught by Northup as it would be a steep angle for threaded sealing engagement that provides a tight seal between the two components (Northup; Col. 4 lines 1-12). Further, it would be a matter of design choice for one of ordinary skill in the art to modify the angle between a trailing and 
Regarding claim 6, the modified Zeng device has wherein the main body has a central axis and the ramp surfaces are inclined at an angle of about 45° plus or minus 15° to tangential (Northup; see Figs. 3 and 4 where the angle above and below thread 21 is the complement of the angle that is roughly 55 degrees, making it a roughly 35 degree angle, which is within the range of 45 degrees plus or minus 15 degrees).
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zuyderhoudt as applied to claims 1 and 7 above, respectively, and further in view of Ramsey (US pat. 9,346,590).
Regarding claim 8, the modified Zeng device has wherein the main body has a central axis (Zeng; the vertical central axis that goes up and down the main body 400 in Fig. 1) and the first lock member has a radial extent (Zuyderhoudt; the unseen protrusion member of the thread has to extend some amount in the radial direction in order to interact with the recess portion of the threading).
The modified Zeng device does not explicitly have the lock member having a radial extent of 0.25 to 0.75 mm.
However, Ramsey teaches a similar device for engaging two components via threading where the protrusion section of the threading has is a curved protrusion with a radial extent of .7 to 1.1 mm (see Col. 6 lines 64-67 and Col. 7 lines 1-10) in order to provide a smoother profile for the threading to help prevent damaging the coating of the threading and not hurt the patient (see Col. 4 lines 51-65 and Col. 6 lines 5-10).

Regarding claim 9, the modified Zeng device has a lock system that would require some amount of torque in order to lock and unlock. 
The modified Zeng device does not explicitly have the main body and cap housing being made of plastic, and the release torque for the locking being more than 1 Nm. However, building inhalation-type devices out of plastic is well known in the art, and it would be a simple matter of design choice for one of ordinary skill in the art to choose to build the device out of a well-known material such as plastic. 
However, Ramsey further teaches a similar device for threaded engagement between two components, where the amount of torque required to separate the components is about 3.4 Nm as it is known that a torque of 3.4 Nm is helpful for allowing children and the infirm to still easily open the container (Col. 6 lines 36-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque required to rotate the threaded engagements of the modified Zeng device to require a torque of 3.4 Nm in order to rotate as taught by Ramsey, as it would be a suitable amount of torque for the device to be used by children or the infirm. 
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zuyderhoudt as applied to claim 1 above, and further in view of Wharton et al. (US Pub. 2007/0119450).
Regarding claim 13, the modified Zeng device has an inhalation-type device that can be used to respiratory problems. 
The modified Zeng device does not explicitly disclose that the respiratory problem is asthma. 
However, Wharton teaches an inhaler with medicament that can be used in order to treat asthma in patients (see [0004] to [0007] and [0156] where asthma is a condition to be treated).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the inhaler of the modified Zeng device to be used for asthma as taught by Wharton, as it would allow for additional therapeutic benefits of the inhaler in order to address more respiratory issues, such as the well-known problem of asthma. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zuyderhoudt as applied to claim 1 above, and further in view of Kaar et al. (US Pat. 8,931,476).
Regarding claim 15, the modified Zeng device has an inhalation device that dispenses a medicament. 

	However, Kaar teaches an inhalation device where an inhalation device can be used with corticosteroids which are known anti-inflammatory agents (see Col. 6 lines 18-21).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the active ingredients of the modified Zeng device to include corticosteroids as taught by Kaar as it would be the application of using a known active ingredient in an inhaler to provide anti-inflammatory properties, thus enhancing the benefits and usability of the inhaler.
Response to Arguments
Applicant’s arguments with respect to claim 1 filed 3/26/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the above rejections now rely upon the Zeng reference as the primary reference (which was previously a reference used for an obviousness rejection of claims 14 and 16), which discloses the claim limitations of amended claim 1 and new claims 17-18. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785